UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26361 Global Digital Solutions, Inc. (Exact name of registrant as specified in its charter) New Jersey 22-3392051 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 South Flagler Drive, Suite 800 West West Palm Beach, FL 33401 (561) 515-6163 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuer’s classes of common stock as of the close of business on May 8, 2014 is as follows: Class Number of Shares Common Stock: $0.001 Par Value GLOBAL DIGITAL SOLUTIONS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 Signatures 18 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS GLOBAL DIGITAL SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Notes receivable Prepaid expenses Total current assets Deposits Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Convertible notes payable Notes payable Total current liabilities Commitments and Contingencies Stockholders’ equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 175,000,000 shares authorized, 101,024,117 and 93,024,117 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See the accompanying notes to condensed consolidated financial statements. 1 GLOBAL DIGITAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, Revenue $
